Citation Nr: 1036072	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-28 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 (West 2002) for gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from January 1978 to January 1981, 
and from April 1982 to February 1983.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
The case is now under the jurisdiction of the RO in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he is entitled to VA compensation 
benefits under 38 U.S.C.A. § 1151 for additional disability that 
resulted from a hiatal hernia surgery performed in May 1994.  
However, the Board finds that additional development is needed 
before it can adjudicate this claim.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
or an examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death were 
service-connected.  See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361(a) (2009).

For claims, as here, filed on or after October 1, 1997, the 
Veteran must show that the VA treatment in question resulted in 
additional disability and further, that the proximate cause of 
the additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of the disability was an event which was 
not reasonably foreseeable.  38 U.S.C.A. § 1151; see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the beginning 
of the hospital care, medical or surgical treatment, or other 
incident in which the claimed disease or injury was sustained 
(i.e., medical examination, training and rehabilitation services, 
or work therapy), is compared to his condition after such 
treatment, examination or program has stopped.  See 38 C.F.R. 
§ 3.361(b).

Provided that additional disability is shown to exist, the next 
consideration is whether the causation requirements for a valid 
claim have been met.  In order to establish actual causation, the 
evidence must show that the medical or surgical treatment 
rendered resulted in the veteran's additional disability.  See 38 
C.F.R. § 3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault proximately caused the 
additional disability, it must be shown either that VA failed to 
exercise the degree of care expected by a reasonable treatment 
provider, or furnished the medical treatment at issue without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  

Proximate cause may also be established where the veteran's 
additional disability was an event not reasonably foreseeable - 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed as 
part of the procedures for informed consent (in accordance with 
38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).

The Board finds that a medical examination and opinion is 
warranted in this matter before a decision on the merits can be 
made, due to questions raised by the medical evidence of record.  

First, while there is some indication that the Veteran had 
several years of relief from his GI symptoms following his hiatal 
hernia surgery in May 1994, treatment records also reflect that 
the Veteran's gastritis was described as mild prior to May 1994 
and as chronic and/or severe between November 1999 and January 
2004.  In addition, with respect to a causal relationship between 
the surgery and the Veteran's GI symptoms as of May 2000, it was 
noted by one of the Veteran's private physician's at that time 
that a consultant, Dr. Alvaro Valle, believed that additional 
diagnoses to consider were occult internal hernia or 
complications of the Veteran's hiatal hernia surgery.  Therefore, 
the Board finds that following an examination of the Veteran, an 
examiner should address whether: (1) the May 1994 hiatal surgery 
resulted in additional disability; (2) and if there was 
additional disability, whether the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment; or (3) 
if the proximate cause of any additional disability to the 
Veteran was an event which was not reasonably foreseeable.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  When medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In this case, resolution of the Veteran's claim requires medical 
opinion evidence, both with respect to whether the Veteran 
suffered additional disability as a result of VA care or 
treatment, and if so, with respect to whether the VA care 
providers failed to exercise proper care in their treatment of 
the Veteran.  Because no such evidence has been obtained, a 
remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional records for VA 
treatment from the Memphis, Murfreesboro, 
and/or Hines VA medical centers, and 
associate them with the claim folder.  Ask 
the Veteran to identify any other recent 
treatment records for his gastritis, and 
take appropriate steps to obtain any 
additionally identified records.

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination.  The 
examination should include any necessary 
diagnostic testing or evaluation.  The 
Veteran's VA claim folder and a copy of 
this remand must be made available to the 
examiner for review in connection with the 
examination.

After examining the Veteran, and reviewing 
the claim folder and associated VA and 
private medical treatment records, 
especially those for the May 1994 VA 
hiatal hernia surgery, the examiner should 
provide an opinion as to each of the 
following questions:

(a) Did the Veteran suffer additional 
disability (to include additional 
disability associated with his gastritis) 
due to VA surgery in May 1994 or any 
subsequent post-surgical treatment?  If 
so, the additional disability incurred 
should be identified.

(b) If the Veteran has additional 
disability due to VA surgery in May 1994 
or any subsequent post-surgical treatment, 
was the proximate cause of the disability 
due to carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination?  Did VA exercise the degree 
of care that would be expected of a 
reasonable health care provider?

(c) Is any additional disability due to an 
event that was not reasonably foreseeable?

A complete rationale must be provided for 
all conclusions.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.

4.  Then, readjudicate the claim on 
appeal.  If the benefit sought is not 
granted, the Veteran should be furnished a 
supplemental statement of the case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

